NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2855-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

PAUL WOZNICA,

        Defendant-Appellant.

__________________________________

              Submitted September 12, 2017 – Decided September 28, 2017

              Before Judges Leone and Mawla.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment
              Nos. 12-02-0355 and 12-03-0474.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Rasheedah R. Terry, Designated
              Counsel, on the brief).

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Susan Berkow, Special
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        After indictment by a Middlesex County Grand Jury, defendant

Paul Woznica pled guilty to one count of third-degree conspiracy
to distribute with the intent to distribute a controlled dangerous

substance,    N.J.S.A.    2C:5-2(a);       three   counts       of    fourth-degree

unlawful possession of a stun gun, N.J.S.A. 2C:39-3(h); one count

of   second-degree   unlawful         possession     of     a        firearm     while

committing,   attempting     to   commit,     or   conspiring         to   commit      a

violation of N.J.S.A. 2C:35-5, N.J.S.A. 2C:39-4.1; possessing a

controlled dangerous substance with the intent to distribute,

N.J.S.A. 2C:39-4.1; and one count of second-degree certain persons

not to have weapons, N.J.S.A. 2C:39-7(b)(1).              He was sentenced in

accordance with the plea agreement to twelve years imprisonment

with an eight year term of parole ineligibility. He did not pursue

a direct appeal, but filed a petition for post-conviction relief

(PCR), which was denied on November 18, 2015.             He now appeals from

the denial of PCR.       We affirm.

     The following facts are taken from the record.                    In September

2011, members of the Sayreville Police Department and the Middlesex

County Prosecutor's Office Narcotics Task Force were conducting

surveillance on two residences located in Sayreville and South

Amboy as part of the same investigation.              An undercover officer

made contact with Samantha Gavron for purposes of purchasing

OxyContin.    At Gavron's direction, the officer ultimately made

contact with Jessica Clark, whom the officer and Gavron met to

make a purchase at the South Amboy address.               Before the meeting,

                                       2                                       A-2855-15T2
members of the surveillance team observed defendant and Clark

leave the Sayreville residence and travel in a black Camaro,

operated by defendant, to the South Amboy residence where the

transaction took place.

     In October 2011, the undercover officer contacted Clark and

met her at the Sayreville residence to make a second purchase of

OxyContin.    A third transaction took place in a similar fashion

later that month.

     On November 4, 2011, officers executed search warrants for

the Sayreville residence and the Camaro, as well as Clark and

defendant's persons.     The warrants produced thirty-six clonazepam

pills, three diazepam tablets, eleven alprazolam pills, sixteen

bacterium    pills,   fifteen    citalopram   pills,    fifteen   oxycodone

pills,   fifty   grams   of     marijuana   and   an   unidentified     white

substance.   The search also yielded airsoft guns, BB guns, starter

pistols, knives, police batons and stun guns.              The Sayreville

residence was also equipped with surveillance, including cameras

on the roof and a window, and a monitor inside the front door.

     After defendant's indictment, his guilty plea and sentencing

occurred before the same judge who addressed his subsequent PCR

petition.    As a part of the sentencing, the judge found three

aggravating factors and no mitigating factors.           Specifically, the

judge found a risk defendant would commit another offense, a prior

                                      3                               A-2855-15T2
record of convictions for serious offenses, and the need to deter

him and others from violating the law. After sentencing, defendant

filed a PCR petition and now appeals from the denial of PCR,

asserting the following arguments:

          POINT I    THE PCR COURT'S ORDER THAT DENIED
                     DEFENDANT'S    PETITION   FOR   POST-
                     CONVICTION RELIEF MUST BE REVERSED
                     BECAUSE THE DEFENDANT ESTABLISHED
                     THAT HE PLED GUILTY TO COUNT
                     FOURTEEN OF INDICTMENT NUMBER 12-
                     02-00355    WITHOUT    AN    ADEQUATE
                     FACTUAL BASIS FOR EACH ELEMENT OF
                     THE OFFENSE OR THE MATTER SHOULD BE
                     REMANDED      FOR     THE      PROPER
                     CONSIDERATION OF THE ISSUE.

          POINT II   THE MATTER SHOULD ALSO BE REMANDED
                     BECAUSE THE PCR COURT ERRONEOUSLY
                     DETERMINED THAT THE ESCAPE VALVE
                     EXCEPTION TO THE GRAVES ACT MINIMUM
                     TERM REQUIREMENT DOES NOT APPLY TO
                     THE    SECOND    DEGREE    UNLAWFUL
                     POSSESSION OF A FIREARM WHILE
                     POSSESSING A CONTROLLED DANGEROUS
                     SUBSTANCE   WITH   THE  INTENT   TO
                     DISTRIBUTE CHARGE, N.J.S.A. 2C:39-
                     4.1 (COUNT FOURTEEN).

          POINT III THE PCR COURT'S ORDER THAT DENIED
                    DEFENDANT'S   PETITION  FOR  POST-
                    CONVICTION RELIEF MUST BE REVERSED
                    BECAUSE DEFENDANT CLEARLY RECEIVED
                    INEFFECTIVE ASSISTANCE OF COUNSEL
                    IN THE PROCEEDINGS BELOW.

                     A.   Defense    Counsel's     Gross
                          Misrepresentation    Of    The
                          Defendant   During  The   Plea
                          Allocution For Count Fourteen
                          Caused Defendant To Enter Into


                                 4                           A-2855-15T2
                            An Involuntary, Unknowingly
                            And Unintelligent Guilty Plea.

                     B.     Defense Counsel's Failure To
                            File   A   Meritorious   Escape
                            Valve       Application      In
                            Accordance     With    N.J.S.A.
                            2C:43-6.2     Prejudiced    The
                            Defendant.

                     C.     Sentencing Counsel Provided
                            Ineffective    Assistance    Of
                            Counsel When Counsel Failed To
                            Ask The Court To Find Statutory
                            Mitigating Factor, N.J.S.A.
                            2C:44-1(b)(12).

                     D.     Defense Counsel Failed To File
                            A Direct Appeal To Challenge
                            Defendant's Convictions And
                            Sentences (Not Raised Below).

                     E.     PCR Counsel Failed To Fully
                            Raise The Issue Of Prior
                            Counsel's Failure To File An
                            Appeal (Not Raised Below).

          POINT IV   THE PCR COURT ABUSED ITS DISCRETION
                     WHEN IT DENIED DEFENDANT'S REQUEST
                     FOR AN EVIDENTIARY HEARING BECAUSE
                     DEFENDANT ESTABLISHED A PRIMA FACIE
                     CASE FOR INEFFECTIVE ASSISTANCE OF
                     COUNSEL.

     "Post-conviction     relief   is   New   Jersey's   analogue   to   the

federal writ of habeas corpus."         State v. Goodwin, 173 N.J. 583,

593 (2002) (quoting State v. Preciose, 129 N.J. 451, 459 (1992)).

The process affords an adjudged criminal defendant a "last chance

to challenge the fairness and reliability of a criminal verdict."

State v. Nash, 212 N.J. 518, 540 (2013); see also R. 3:22-1.

                                    5                               A-2855-15T2
"Post-conviction relief is neither a substitute for direct appeal,

Rule 3:22-3, nor an opportunity to relitigate cases already decided

on the merits, Rule 3:22-5."       Preciose, supra, 129 N.J. at 459;

see also State v. Echols, 199 N.J. 344, 357 (2009).

     "[W]here the [PCR] court does not hold an evidentiary hearing,

we may exercise de novo review over the factual inferences the

trial court has drawn from the documentary record."              State v.

O'Donnell, 435 N.J. Super. 351, 373 (App. Div. 2014).            Thus, if

warranted, we may "conduct a de novo review of both the factual

findings and legal conclusions of the PCR court." State v. Harris,

181 N.J. 391, 421 (2004), cert. denied, 545 U.S. 1145, 125 S. Ct.
2973, 162 L. Ed. 2d 898 (2005) (emphasis omitted).

                                   I.

     Defendant challenges the PCR court's denial of his request

to vacate his plea.      Defendant claims his plea colloquy lacked an

adequate factual basis for one offense.             This claim could have

been raised in the trial court or on direct appeal, and thus is

barred under Rule 3:22-4(a).      However, defendant also alleges his

trial   counsel    was   ineffective    for   not    raising   the    claim.

Regardless,       defendant   cannot     meet       the   standards       for

ineffectiveness because the claim is meritless.

     Defendant challenges his plea to unlawful possession of a

firearm while committing or conspiring to commit a violation of

                                    6                                A-2855-15T2
N.J.S.A. 2C:35-5.      He argues his plea lacked an adequate factual

basis because there was no predicate count charging him with

conspiracy, distribution or possession with intent to distribute

drugs on November 4, 2011.       Defendant argues there was no factual

basis established demonstrating he possessed OxyContin with intent

to distribute and that he distributed it or agreed to distribute

it, because he had a prescription for the medication.                      Defendant

asserts his plea counsel "provided inadequate representation when

he propounded an ambiguous and misleading question to him during

the plea allocution for Count Fourteen [N.J.S.A. 2C:39-4.1]."

     The PCR judge found defendant stated an adequate factual

basis that he violated N.J.S.A. 2C:39-4.1.                The judge noted the

statute     requires   that    defendant         possessed     a    firearm     while

"committing, attempting to commit or conspiring to commit" a

violation    of   N.J.S.A.     2C:35-5.          The   judge       found   defendant

acknowledged      sufficient    facts       to    constitute        the    statute's

essential elements because he admitted possessing a firearm while

conspiring to distribute drugs.         We agree and therefore reject his

ineffectiveness claim.

     To show ineffective assistance of counsel, a defendant must

satisfy the two-pronged test of Strickland v. Washington, 466 U.S.
668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), adopted in State

v. Fritz, 105 N.J. 42, 58 (1987).           "The defendant must demonstrate

                                        7                                     A-2855-15T2
first   that   counsel's   performance   was   deficient,    i.e.,   that

'counsel made errors so serious that counsel was not functioning

as the "counsel" guaranteed the defendant by the Sixth Amendment.'"

State v. Parker, 212 N.J. 269, 279 (2012) (quoting Strickland,

supra, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d at 693).

The "defendant must overcome a strong presumption that counsel

rendered reasonable professional assistance."        Ibid.   Second, "a

defendant must also establish that the ineffectiveness of his

attorney prejudiced his defense."     Ibid.    "The defendant must show

that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have

been different."    Id. at 279–80 (quoting Strickland, supra, 466

U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at 698).

     In the context of a guilty plea, defendant must show "that

(i) counsel's assistance was not 'within the range of competence

demanded of attorneys in criminal cases,' and (ii) 'that there is

a reasonable probability that, but for counsel's errors, [the

defendant] would not have pled guilty and would have insisted on

going to trial.'"     State v. DiFrisco, 137 N.J. 434, 457 (1994)

(alteration in original) (citations omitted), cert. denied, 516
U.S. 1129, 116 S. Ct. 949, 133 L. Ed. 2d 873 (1996) (quoting Hill

v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed. 2d
203, 210 (1985)).   Defendant must also show "a decision to reject

                                  8                              A-2855-15T2
the plea bargain would have been rational under the circumstances."

Padilla v. Kentucky, 559 U.S. 356, 372, 130 S. Ct. 1473, 1485, 176
L. Ed. 2d 284, 297; see State v. Maldon, 422 N.J. Super. 475, 486

(App. Div. 2011).

     N.J.S.A. 2C:39-4.1(a) states:

           Any person who has in his possession any
           firearm while in the course of committing,
           attempting to commit, or conspiring to commit
           a violation of . . . N.J.S.2C:35-5, . . . is
           guilty of a crime of the second degree.

The statute's plain language does not require defendant to plead

to a separate violation of N.J.S.A. 2C:35-5 on November 4, 2011.

Moreover, defendant's allocution by plea counsel demonstrates he

provided an adequate factual basis for a guilty plea under N.J.S.A.

2C:39-4.1.

     It   is   important   to   note   defendant   had   already   admitted

conspiring with Clark on an earlier date to distribute Oxycodone

out of the Sayreville house in violation of N.J.S.A. 2C:35-5.              He

engaged in the following colloquy with defense counsel:

           Q: [O]n or about the 29th day of September
           2011 do you remember being in the City of South
           Amboy and/or the Borough of Sayreville . . .
           ?
           A: Yes.
           Q:   And on that day . . . -- were you involved
           in someone being involved in drug activity
           that day?
           A:   Yes.
           Q:   In fact, you were the driver that
           facilitated the delivery of drugs that day?

                                       9                            A-2855-15T2
          A:   Yes.
          Q:   And you knew that by driving you were
          . . . facilitating the drug deal that day?
          A:   Yes.
          Q:   And that was an agreement you made with
          the person you were going to drive, that you
          would provide that transportation for her to
          do that?
          A:   Yes.
          Q:   And you realize that's conspiracy to
          distribute CDS, right?
          A:   Yes.

     In a colloquy with the prosecutor, defendant clarified that

he was conspiring with Clark:

          Q: . . . Who was that other person you were
          with?
          A: Oh. Jessica Clark.
               . . . .
          Q:   And both Samantha and Jessica had
          discussed making this sale with you?
          A:   Yes.

     Defendant’s   admission    he    had   conspired   with   Clark    to

distribute drugs out of the Sayreville house set the stage for the

colloquy with defense counsel concerning his violation of N.J.S.A.

2C:39-4.1:

          Q:   Now, regarding Count 14, during that
          search drugs were found in the house?
          A:   Yes.
          Q:   Specifically Oxycontin?
          A:   Yes.
          Q:   Which is an illegal -- and you didn't
          have   a   prescription   for   --   a   legal
          prescription for those Oxycontins that were
          in the house?     You were going to sell --
          somebody was going to sell or distribute them?
          A:   Yes.


                                 10                              A-2855-15T2
          Q: And located in the bedroom of that house
          was a Daisy BB gun?
          A: Yes.
          Q:   And while you didn't know it at the time,
          you now know that that Daisy BB gun qualifies
          as a firearm under the laws of the State of
          New Jersey?
          A:   Yes.
          Q:   And you acknowledge that you . . . aren't
          allowed to own a Daisy BB gun in this state,
          is that correct?
          A:   Correct.

    In   the    ensuing   discussion   of   the   legality   of   firearm

possession in the home, the trial court intervened to make clear

defendant had to admit to "committing, attempting to commit, or

conspiring to commit a violation of N.J.S.A. 2C:35-5."            N.J.S.A.

2C:39-4.1(a).

          THE COURT: Okay. But the indictment does say
          ["]did unlawfully knowingly possess a firearm
          while in the course of committing, attempting
          to commit, or conspiring to commit["] --
          [DEFENSE COUNSEL]: Okay.   Well, Your Honor,
          I’ll clear that up if I can.
          THE COURT: Okay.

    Defense counsel then asked about the drug activity:

          Q: Even though it was in your house you
          understand   that  when drug activity is
          involved, under our law firearms are not
          allowed in the house?
          A: Yes.

    The prosecutor followed up:

          Q:   And that firearm, that BB gun belonged
          solely to you?
          A:   Yes.


                                  11                               A-2855-15T2
          Q:   And it was located in your bedroom when
          the police found it?
          A:   Yes.
          Q:   And that was the bedroom where you slept?
          A:   Yes.
          Q:   And nearby were the drugs that you or
          others in your house intended to distribute?
          A:   Yes.
          Q:   And so the weapon and the drugs were both
          accessible to you at the same time?
          A:   Yes.

     Thus, defendant admitted to possessing, in his house, a

firearm near the OxyContin, which he or someone in the house were

going to distribute.      Given his earlier admission he conspired to

distribute such drugs with Clark out of the same house, his

continuing guilty plea after the court’s reminder he had to admit

conspiring to commit a drug offense, and his subsequent admissions

of drug activity in the house and that he or the other occupants

had intent to distribute, his colloquy was properly understood as

an admission that he was involved in that drug activity and that

he was again conspiring with Clark, the other occupant of the

house, to distribute the OxyContin.

     Defendant   admits    possessing   OxyContin   in   the   house,   but

claims he had a valid prescription for it.          The existence of a

valid prescription does not negate the factual basis provided at

defendant's plea colloquy.      Defendant may have possessed a valid

prescription for OxyContin, but he did not have license to sell



                                   12                             A-2855-15T2
it.   The PCR court properly denied defendant PCR relief on this

claim.

      The PCR court also correctly denied defendant's ineffective

assistance   claim   regarding   the   mechanics   of   his   allocution.

Indeed, when taken in context, defendant has not demonstrated his

claim the allocution was ambiguous, misleading, and caused him to

enter the plea unknowingly.

      Furthermore, as the PCR judge noted, the indictment was not

deficient, defendant did not qualify for the Graves Act exception,

and thus there was,

           no   indication,   let  alone   a   reasonable
           probability, that the Defendant would not have
           pleaded guilty absent his counsel's alleged
           errors. . . . Had the defendant continued to
           trial, he would have risked being found guilty
           of all twenty-one (21) charges in the relevant
           indictment, which included nine (9) third-
           degree, and five (5) fourth-degree charges.
           Considering    the   significant    sentencing
           exposure that the Defendant would have faced
           had he been convicted, . . . the Defendant has
           not established a reasonable probability that
           he would not have pleaded guilty and insisted
           on going to trial.

      We agree.   Defendant's plea allocution and the charges he was

facing demonstrate the validity of the plea and the effectiveness

of his counsel.

      Defendant next challenges his sentence claiming the PCR court

erroneously found the Graves Act escape valve exception did not


                                  13                              A-2855-15T2
apply to the N.J.S.A. 2C:39-4.1 charge.      We disagree.     Because a

direct challenge to his sentence is barred by Rule 3:22-4(a),

defendant must show his trial counsel was ineffective for failing

to seek the Graves Act escape valve.         Since defendant had no

reasonable probability of qualifying for such relief, this claim

lacks merit.

    Our Supreme Court has stated:

         The Graves Act provides, generally, that one
         who uses or possesses a firearm while
         committing, attempting to commit, or fleeing
         after the commission of, certain serious
         offenses specified in that Act shall be
         mandatorily sentenced to prison for a term
         that includes at least three years of parole
         ineligibility. . . . The intent of the Act
         is manifest: at the very least, to ensure
         incarceration for those who arm themselves
         before going forth to commit crimes.

         [State v. Des Marets, 92 N.J. 62, 64, 68
         (1983).]

    We have noted that the Graves Act, specifically N.J.S.A.

2C:43-6.2,     provides   a   so-called   "'escape   valve'   for    the

extraordinary cases where the mandatory three-year ineligibility

term was not in the 'interests of justice.'"         State v. Alvarez,

246 N.J. Super. 137, 145 (App. Div. 1991).      We also have stated:

         N.J.S.A.    2C:43-6.2   provides    that   the
         prosecutor may make a motion before the
         assignment judge for a finding that the
         imposition of the mandatory minimum term under
         N.J.S.A. 2C:43-6(c) does not serve the
         interest of justice, whereupon "the assignment

                                  14                            A-2855-15T2
          judge shall place the defendant on probation
          pursuant   to"   N.J.S.A.   2C:43-2b(2),   or
          alternatively reduce [the] mandatory minimum
          term of parole ineligibility to one year. The
          statute continues:

               The sentencing court may also refer
               a case of a defendant who has not
               previously been convicted of an
               offense under that subsection to the
               assignment judge, with the approval
               of the prosecutor, if the sentencing
               court believes that the interests of
               justice would not be served by the
               imposition of a mandatory minimum
               term.

          [State v. Ginty, 243 N.J. Super. 39, 41 (App.
          Div. 1990). ]

     In circumstances where the State has not sought the exception,

          the defendant may not just challenge the
          prosecutor's decision in a conclusory manner;
          he must make a showing of arbitrariness
          constituting        an        unconstitutional
          discrimination or denial of equal protection
          constituting a "manifest injustice," and
          should be required to do so by moving papers
          designed to convince the Assignment Judge that
          any kind of hearing on the issue is warranted.
          Cf. R. 3:21-10(c).       A hearing would be
          conducted only if the Assignment Judge "after
          review of the materials submitted with the
          motion papers, concludes that a hearing is
          required in the interests of justice."

          [Alvarez, supra, 246 N.J. Super. at 148-49
          (citations omitted).]

     Defendant asserts the PCR judge erroneously declared him

ineligible for the escape valve relief because the judge mistakenly

concluded N.J.S.A. 2C:39-4.1 was not an offense which qualified

                               15                           A-2855-15T2
for the exception.      The judge may have been mistaken in this

regard, but we conclude defendant was not eligible for the escape

valve because the State neither sought the exception nor did

defendant's circumstances support the judge making the referral

to the Assignment Judge.

      Indeed, the PCR judge recounted the State's position on the

exception, noting "[t]he State contends that its refusal would not

be arbitrary because the Defendant's record boasts over two dozen

juvenile adjudications, adult arrests, and indictable convictions

and because authorities found numerous weapons as well as a home

surveillance system at the scene of the instant crime."           The PCR

judge then noted defendant "failed to present the required prima

facie elements for arbitrariness or equal protection of rights."

      We see no reason to disagree with the PCR judge's findings

in   this   regard.   Given   the   list   of   prior   adjudications   and

convictions as well as the facts underlying defendant's instant

conviction, namely, the existence of weapons and the surveillance

set up on his residence, we fail to see the arbitrary nature of

the State or the PCR judge's refusal to seek the escape valve.

      Defendant also asserts an ineffective assistance of counsel

based on the alleged failure of trial counsel to seek mitigating

factor twelve, the failure to appeal the convictions and the



                                    16                            A-2855-15T2
sentence, and PCR counsel's failure to raise the issue of plea

counsel's failure to appeal.

       Defendant's claim his counsel was ineffective for failing to

seek mitigating factor twelve is unavailing.1                 N.J.S.A. 2C:44-

1(b)(12) provides a court may consider "[t]he willingness of the

defendant to cooperate with law enforcement authorities" as a

mitigating factor in sentencing.              As noted above, the sentencing

judge found three aggravating and no mitigating factors.             The same

judge adjudicating defendant's PCR petition explained if trial

counsel had asked for mitigating factor twelve, the judge would

have given it “slight weight” because she still "would have found

that    the    aggravating     factors        substantially   outweighed   the

mitigating factors."         Therefore, we reject defendant's claim that

his attorney was ineffective because he failed to seek a finding

of mitigating factor twelve.

       Lastly, we reject defendant's contention that he was denied

the effective assistance of counsel because his attorney failed

to pursue a direct appeal of the convictions or the sentence.

Defendant did not submit an affidavit or certification stating he

directed      counsel   to   file   an   appeal.     R.   3:22-8.   Moreover,


1
 The PCR court's decision notes defendant's ineffective assistance
of counsel claim initially alleged the failure to seek application
of mitigating factors one and twelve. However, on appeal he has
only raised an issue with the application of factor twelve.

                                         17                           A-2855-15T2
defendant has not shown that he would have prevailed on a direct

appeal, if it had been filed.

                                      II.

       Defendant also argues the PCR court abused its discretion by

denying him an evidentiary hearing to address his ineffective

assistance of counsel claims.         We disagree.

       A PCR court need not grant an evidentiary hearing unless "a

defendant has presented a prima facie [case] in support of post-

conviction    relief."       State    v.    Marshall,   148 N.J. 89,   158

(alteration in original) (citation omitted), cert. denied, 522
U.S. 850, 118 S. Ct. 140, 139 L. Ed. 2d 88 (1997).             "To establish

such   a   prima   facie   case,     the    defendant   must   demonstrate     a

reasonable likelihood that his or her claim will ultimately succeed

on the merits."      Ibid.    The court must view the facts "in the

light most favorable to defendant."             Ibid. (citation omitted);

accord R. 3:22-10(b).        Because defendant failed to establish a

reasonable likelihood of success on his claims of ineffective

assistance of counsel, an evidentiary hearing was not required.

       Affirmed.




                                      18                               A-2855-15T2